DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a method for selecting a resistant control marker. Group II, claim(s) 2, drawn to a method of using at least one resistant control marker in at least one spot.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group | discloses a method for selecting a resistant control marker, comprising steps: a) depositing a marker to be tested on the surface of a solid support, to form at least one spot, b) optionally, saturating the surface of the solid support, c) optionally, drying the surface of the solid support, d) carrying out at least one of the following steps: (i) performing one or more washing steps, (ii) placing the spot(s) in the presence of at least one detection ligand, (iii) placing the spot(s) in the presence of at least one reporter, (iv) placing the spot(s) in the presence of at least one substrate, e) selecting a marker that produces a signal at the end of step d).
Group II discloses a method of using at least one resistant control marker in at least one spot intended to detect an analyte to secure a method for detecting at least one analyte in a sample, characterized in that it comprises: checking the quality of said spot, after said spot has been placed in the presence of the sample and at least one detection ligand of an analyte to be detected, and/or the reading of the signal produced by at least one detection marker of a detection ligand of an analyte to be detected on a reading grid defined from the location of the signal produced by said resistant control marker(s) and detected at the end of the analysis method.
Thus, as seen from above, Groups I  and II lack unity of invention because the groups do not share the same or corresponding technical feature.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if


A telephone call was made to Mr. Frank C. Eisenschenk on 3/11/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       March 12, 2022